Citation Nr: 1111860	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-41 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to March 26, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 13, 2008, for the assignment of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to April 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran's claims, in part, are premised on a theory that he submitted earlier claims which were unadjudicated.  At the Travel Board hearing he appeared with extensive unorganized records and requested opportunity to search for a copy of such claim during the hearing.  Because of time restrictions he was not granted the opportunity at that time, but was advised that he could present a copy upon a search of his records after the hearing was concluded.  No such copy has yet been submitted.  On remand the Veteran will have opportunity to submit such evidence.  

Furthermore, in a March 2005 statement the Veteran reports he has received VA treatment for PTSD since the 1980's from "Coatesville VA Hospital, Springfield Outreach Center, Philadelphia Multi-Service Center, and the Pennsylvania VA Hospital".  A review of the record suggests that copies of the Veteran's complete VA mental health treatment records may not have been obtained.  VA treatment records are constructively of record, and must be secured; of particular interest would be any record showing or suggesting that the Veteran filed an earlier claim that was unadjudicated (and any record pertinent to the allegation of clear and unmistakable error (CUE) discussed below).  

At the Travel Board hearing the Veteran's representative indicated that they would be filing a claim (or claims) of CUE in prior final rating decisions.  Such claim has not yet been received.  The Board observes that the statement at the hearing may not of itself be accepted as a claim of CUE because it lacks sufficient specificity to be considered such claim (as the specific alleged error in fact or law was not adequately identified).  However, the allegation of CUE in a prior rating decision is inextricably intertwined with the matters at hand (because a fining of CUE in a prior rating could render the instant claims moot).  Consequently, the Veteran must be afforded opportunity to present any CUE claim and have it adjudicated.  From the Veteran's testimony at the hearing, he appears unaware of what is needed to substantiate a claim of CUE, and as a preliminary matter he should be provided notice of the pleading requirements.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the Veteran notice of what is needed to substantiate a claim of CUE in a prior rating decision.  Specifically, he should be instructed that a claim of CUE should identify the alleged erroneous rating decision, and the alleged error in fact or law contained therein.  He should be given opportunity to submit such claim, and if he does so the claim must be adjudicated.  The Veteran should also be given the opportunity to submit the copy of an earlier unadjudicated claim for which he sought to search (but was denied opportunity) at the Travel Board hearing.  

2.  The RO should ask the Veteran to identify (by a chronological listing) all sources of VA treatment he received for psychiatric disability prior to July 2008.  Of particular interest are his dates of treatment at "Coatesville VA Hospital, Springfield Outreach Center, Philadelphia Multi-Service Center, and the Pennsylvania VA Hospital".  The RO should compare that listing with his psychiatric treatment records that are already associated with the claims file and secure for association with the claims file copies of complete clinical records from any facility or treatment dates in his listing that are not already associated with the record.  

3.  The RO should then review the matters on appeal.  If the Veteran/his representative submits an adequate claim of CUE (if an inadequate claim is submitted, the Veteran and his representative should be advised of the deficiency and afforded opportunity to correct it), and the RO's adjudication of such claim produces a determination unfavorable to the Veteran, he should be advised of his right to appeal such determination, and if he does so, the RO should issue an appropriate statement of the case (SOC) in the matter, advising him that such matter will only be before the Board if he perfects that appeal.  The RO should then readjudicate the claims for earlier effective dates in light of any determination on a CUE claim, and encompassing all information and evidence added to the record based on this remand.  If the claims remain denied, the RO should issue an appropriate supplemental SOC in those matters.  The Veteran and his representative should have the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

